Citation Nr: 0401287	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral temporomandibular joint 
dysfunction (TMJ), status post surgical correction, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected cervical spine disorder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from January 1981 to 
January 2001. 

In February 2001, the RO received the veteran's claims of 
entitlement to service connection for bilateral TMJ and a 
cervical spine disorder.  In a May 2001 rating decision, the 
RO granted the claims and assigned a 20 percent disability 
rating for the veteran's TMJ and a 10 percent disability 
rating for the cervical spine disorder.  The veteran 
disagreed with the ratings assigned and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in January 
2002.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted in San 
Antonio, Texas in February 2003.  The transcript of the 
hearing is associated with the veteran's claims folder.

The veteran submitted additional medical reports at his 
hearing in February 2003.  Subsequently, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that existing regulations permitting the Board to 
consider additional evidence without first remanding the case 
to the AOJ for initial consideration or obtaining the 
appellant's waiver were invalid.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.9(a)(2) (2003).  A waiver of 
RO consideration was obtained from the veteran's 
representative in December 2003.

Issues not on appeal

The Board notes that in the May 2001 rating decision, the RO 
granted service connection and awarded 10 percent disability 
ratings for left facial paralysis, a thoracic strain and 
seborrheic dermatitis.  The RO granted service connection and 
awarded noncompensable ratings for an appendectomy scar and a 
right knee disorder.  The RO also denied claims of 
entitlement to service connection for a right shoulder 
disorder, weight gain and a dental condition.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.

Also in May 2001, the RO granted service connection for 
hemorrhoids and awarded a noncompensable disability rating.  
The Board notes that the January 2002 Statement of the Case 
listed entitlement to an increased rating for hemorrhoids as 
an issue on appeal.  However, upon examination of the 
veteran's statements in his June 2001 notice of disagreement 
and in his January 2002 substantive appeal (VA Form 9), the 
Board believes that an appeal of the rating assigned the 
veteran's hemorrhoids was neither perfected nor intended to 
be raised by him.  The veteran did refer to the issue in his 
June 2001 notice of disagreement; however, he disagreed only 
as to a reference contained in the May 2001 rating decision 
that he had requested a deferral of a rectal examination.  
More significantly, in his VA Form 9, the veteran 
specifically stated, "I am not asking for a change in 
rating.  I only ask that the wording be changed to reflect 
that I did not defer a rectal exam; that one was conducted."  
[emphasis added by the veteran]  The Board believes that by 
his statements, the veteran clearly articulated his 
satisfaction with the rating assigned.  The Board can 
identify no indication that the veteran intended to or did in 
fact perfect an appeal as to the rating assigned for 
hemorrhoids in the May 2001 rating decision.  

The Board additionally notes that the February 2002 statement 
of the veteran's representative included the hemorrhoid 
evaluation as an issue; however the representative propounded 
no specific argument on the issue, but simply listed it.  The 
Board finds the veteran's clear and unambiguous statement in 
his Form 9 that he did not disagree with amount awarded him 
more persuasive than the perfunctory statement of his 
representative.  While its inclusion on the VA Form 8 has 
also been noted, this document is issued by the RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue.  See 38 C.F.R. § 19.35 
(2002).    

While the Board does not believe that the veteran intended to 
appeal the disability rating assigned his hemorrhoids, the 
Board notes that when he was asked about his hemorrhoids in 
his February 2003 hearing, in addition to reiterating that 
his "concern is that [the RO] said that [he] deferred the 
examination when in fact [he] did not," he also stated that 
his condition had worsened in the past 6 or 7 months.  The 
veteran stated that he would now like to have an additional 
examination.  As the period for perfecting an appeal had 
already expired, the Board interprets the veteran's request 
as a claim for an increased rating for his hemorrhoids and 
refers the claim back to the RO for appropriate action.  In 
any rating action taken, the RO is asked to consider the 
veteran's stated concerns with respect to his attendance at 
the April 2001 examination, as well as pertinent findings 
contained in the examination report.

The issue of entitlement to an increased disability rating 
for the veteran's service-connected  cervical spine disorder 
will be addressed in the remand portion of this decision.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDING OF FACT

The veteran's TMJ is manifested by a measured inter-incisal 
range of 18 to 19 millimeters, with additional functional 
loss due to pain on motion.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for TMJ have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.40, 
4.45, 4.150, Diagnostic Code 9905 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected bilateral temporomandibular joint 
dysfunction (TMJ), status post surgical correction, currently 
evaluated as 20 percent disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected TMJ.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2001 rating decision, and by the January 2002 statement of 
the case (SOC) of the pertinent law and regulations and of 
the need to submit additional evidence on his claim.  More 
significantly, a letter was sent to the veteran in January 
2002, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the January 2002 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board finds that the January 2002 letter  properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary, that was necessary to substantiate 
his claim, and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion the Secretary would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though it 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Therefore, he was correctly notified of 
his statutory rights. 

The fact that the veteran's claim was adjudicated by means of 
the SOC in January 2002, concurrently with the notice letter 
and prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  Cf.  Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period referred 
to in that subsection.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded a VA examination in 
April 2001.  The RO obtained his service medical records, and 
the veteran submitted private medical records.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  

The Board again notes that the veteran submitted additional 
evidence pertinent to his TMJ claim at his February 2003 
hearing which evidence has not been considered by the RO.  
However, he submitted a waiver of initial RO consideration in 
December 2003.  Cf. Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3rd 1339 
(Fed. Cir. 2003),

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a local BVA hearing on his 
VA Form 9, and he presented personal testimony before the 
undersigned Veterans Law Judge in February 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.



Rating musculoskeletal disabilities 

Although TMJ is nominally a dental disability, see 38 C.F.R. 
§ 4.150 (2003), by its nature it amounts to a musculoskeletal 
disability of a joint (the jaw), rather than of the teeth or 
gums.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

It should also be noted that use of terminology such as 
"severe" by VA examiners and other medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected TMJ, which is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2003) [temporomandibular articulation, limited motion 
of].  He essentially contends that his symptoms are more 
severe than is contemplated by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] clearly addressed the symptoms associated with 
TMJ. 

The veteran requested in his June 2001 notice of disagreement 
and in his VA Form 9 that either Diagnostic Code 9906 or 
Diagnostic Code 9908 be used.  However, the Board finds that 
neither code is as appropriate as Diagnostic Code 9905.  
Diagnostic Code 9906 addresses the loss of whole or part of 
the ramus of the mandible.  Diagnostic Code 9908 addresses 
the loss of the condyloid process.  While the veteran has a 
prosthetic device in his left temporomandibular joint, 
involving the ramus and condyloid process, this entails a 
replacement of these features rather than a loss.  In the 
veteran's case, it is functional impairment, rather the 
prosthetic nature of his temporomandibular joint, which is 
the root cause of his disability.  

In addition, as will be discussed in more detail below, it 
appears that none but the minimum 20 percent rating under 
Diagnostic Code 9906 would apply to the veteran, as the 
evidence shows that he has "limited" articulation of the 
temporomandibular joint, but that such articulation is not 
entirely lost; and as the veteran has a prosthesis only on 
the left side.  Similarly, with respect to Diagnostic Code 
9908, use of that code would limit the veteran to a 30 
percent rating.  Diagnostic Code 9905 allows for a higher 
rating of 40 percent.  Accordingly, application of the two 
diagnostic codes which were suggested by the veteran's 
representative would not inure to his benefit.

In summary, for the reasons stated above, the Board can 
identify no more appropriate diagnostic code than 9905 
[temporomandibular articulation, limited motion of].  
Accordingly, the Board finds that Diagnostic Code 9905 is the 
most appropriate code available, and the Board will proceed 
to apply it to the evidence in this case.

Specific schedular criteria

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] provides the following levels of disability:

Inter-incisal range 
40 % 0-10 millimeters; 

30% 11-20 millimeters; 

20 % 21-30 millimeters;

10% 31-40 millimeters; 

A range of lateral excursion of 0-4 millimeters warrants 
a 10 percent rating.

It is noted that ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.

See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2003).

Esteban considerations and avoidance of pyramiding

The Board notes initially that only the symptoms directly 
attributable to the veteran's TMJ will be considered in 
arriving at a rating.  While the veteran has reported several 
ancillary conditions, such as cervical spine pain and facial 
numbness, the veteran is in receipt of separate ratings for 
these conditions.  Accordingly, consideration of these 
symptoms in evaluating the veteran's TMJ would amount to 
pyramiding, and is thus prohibited.  See 38 C.F.R. § 4.14 
(2003).

In addition, the Board notes that the veteran complained of 
headaches in his February 2003 hearing transcript.  The Board 
has explored the possibility of whether the headaches should 
be separately rated.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2003); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, as 
stated above, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2003); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
In this case, the medical evidence does not support a 
separate rating for headaches.  While the April 2001 
examination does report that the veteran suffers headaches 
and earaches, there is nothing in the medical record which 
indicates that such amount to a condition or conditions which 
may be separately ratable under Diagnostic Code 8100 or any 
other diagnostic code.  

Significantly, the Board notes that pain has been 
specifically considered in the veteran's evaluation, and has 
played a major role in the increased rating assigned.  See 
the Board's discussion of Deluca factors below.  Accordingly, 
the Board believes that the current rating contemplates these 
symptoms and any additional separate rating for headaches 
would constitute pyramiding.  See 38 C.F.R. § 4.14 (2003).

Schedular rating

The most recent medical evidence with respect to the 
veteran's TMJ comes from a February 2003 letter from the 
veteran's dentist, Dr. G.A.S.  That report shows a maximum 
inter-incisal opening measured over the period from September 
2001 to October 2002 at 18 to 19 millimeters, with no 
improvement over multiple visits.  Under Diagnostic Code 
9905, such measurements correspond to a 30 percent disability 
rating.  

The Board notes that the other principal evidence with 
respect to the veteran's TMJ comes from an April 2001 VA 
examination report which shows a measurement of 29 
millimeters, and right and left lateral excursions of 2 
millimeters and 3 millimeters respectively.  These findings 
are consistent with, at most, a 20 percent rating.  

Where, as here, there is a divergence in the medical findings 
with respect to the criteria, the Board must decide which 
finding more accurately reflects the veteran's true level of 
disability.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

With those parameters in mind, the Board has reviewed the 
divergent findings in light of the overall evidence and 
concludes that the findings of Dr. G.A.S. are more persuasive 
than those of the April 2001 VA examiner.  In this regard, 
the Board notes that the measurements recorded by the April 
2001 VA examiner appear to be somewhat inconsistent with that 
examiner's own findings with respect to veteran's overall 
level of impairment.  The examiner himself described the 
veteran's symptoms as "severe".  He noted that the veteran 
has undergone four surgeries in an attempt to alleviate his 
symptoms, and he now has a prosthesis in his left side, yet 
he still has little freedom of movement, and has problems 
chewing and opening and closing his mouth.  This description 
appears more serious than is contemplated by a 20 percent 
rating under Diagnostic Code 9905.  

Consistent with these findings, Dr. G.A.S. found that the 
veteran was severely disabled in masticatory function.  He 
stated in his February 2003 letter that the veteran was only 
able to maintain his maximum opening for a few seconds before 
the onset of "severe" pain; and after prolonged opening 
(greater than one minute) additional extraoral pressure with 
his hands was needed to fully close the veteran's mouth.  In 
his February 2003 hearing, the veteran described episodes of 
spasms which prevent him from closing his mouth.  Equally 
significant, Dr. G.A.S. stated that the veteran's symptoms 
left him unable to access the lingual aspect of his dentition 
with standard brushing.  This left him at a significant 
increased risk for future dental problems in the areas of 
decay and periodontal disease.  He further stated that even 
dental, surgical and endodontic treatments were not possible 
and might cause damage to the veteran's prosthesis.  Dr. 
G.A.S.'s opinion was that the condition would in fact worsen, 
and that the veteran's options for alleviating the condition 
were non-ideal.  Replacement of the implant was considered 
questionable due to probable scar tissue and damage to the 
bone in the process of removal and replacement.  

The Board does not dispute the measurement of 29 millimeters 
recorded at the time of the April 2001 examination; however, 
the evidence overall, including the April 2001 examiner's own 
findings, does not indicate that such a level of 
functionality is reflective of the veteran's condition on a 
sustained basis, or that it represents his level of effective 
performance.  The Board notes in particular the finding of 
Dr. G.A.S. that, the veteran is unable to open or close his 
mouth "effectively," and is unable to maintain an opened 
condition for any sustained length of time.  

Also persuasive to the Board is the fact that Dr. G.A.S.'s 
findings were gleaned from multiple measurements over a 
somewhat extended period of time, with virtually identical 
measurements taken in September 2001, April 2002 and October 
2002, as compared to a single measurement by the April 2001 
VA examiner.  

In summary, the Board finds that the measurements reported by 
Dr. G.A.S., being more consistent with the other evidence of 
record, and being reflective of a greater period of time, 
more accurately represent the veteran's true level 
functionality.  

The Board notes, however, that while the evidence is 
consistent with a 30 percent rating, there are no medical 
findings consistent with a higher rating under this 
diagnostic code, i.e. inter-incisal range of 0 to 10 
millimeters.  Accordingly, based strictly on the schedular 
criteria, the Board finds that a 30 percent rating is 
warranted.

De Luca considerations 

Because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003).  See DeLuca, 
supra.  The February 2003 letter of Dr. G.A.S. is instructive 
in this analysis.  As discussed above, Dr. G.A.S. stated that 
the veteran was only able to maintain his maximum opening for 
a few seconds before the onset of "severe" pain.  This 
would indicate that even the maximum recorded opening is not 
reflective of the veteran's true level of functioning.  The 
April 2001 VA examiner also mentioned that the veteran 
continues to suffer pain; however, he did not discuss how 
that pain affected movement of his jaw.  

In a February 2003 report, Dr. D.A.K. stated that the veteran 
described jaw pain that is constant and that interferes with 
his sleep.  These findings are certainly consistent with Dr. 
G.A.S.'s findings, if not particularly detailed in 
themselves.  Accordingly, the Board finds that the findings 
of Dr. G.A.S., as generally supported by the other evidence 
of record, shows sufficient additional functional loss due to 
pain to warrant a higher disability evaluation under 38 
C.F.R. §§ 4.40 and 4.45 (2003).  
The requirements for a 40 percent disability rating are 
approximated.

The 40 percent level is the maximum disability rating 
available for limitation of motion of the temporomandibular 
joint.  A schedular a rating higher than 40 percent is not 
warranted.  See also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
TMJ has not changed appreciably since he filed his claim for 
service connection in February 2001.  As noted above, Dr. 
G.A.S's findings were based on a September 2001 examination, 
with consistent measurements in April 2002 and October 2002.  
Dr. G.A.S. noted no improvement over multiple visits.  Based 
on the record, the Board finds that a 40 percent disability 
rating is properly assigned for the entire period from 
February 1, 2001.  


ORDER

Entitlement to an increased evaluation of 40 percent for TMJ 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected cervical spine disorder, currently 
evaluated as 10 percent disabling.

Effective September 26, 2003, the regulations governing 
disorders of the spine were revised.  Thus, before the Board 
can adjudicate this issues, the veteran must be notified of 
the revised regulations.  The Board has considered whether 
such notice should be accomplished by means of a letter from 
the Board.  However, given that additional medical evidence 
has already been received and the distinct possibility that 
still more evidence might be received in response to notice 
of the new regulations, the Board has determined that a 
remand is appropriate in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be informed of the 
most recent change in the regulations 
governing disorders of the spine.  In 
conjunction with such notification, the 
veteran should be provided with a copy of 
the revised regulations, and he should be 
informed that he may submit additional 
evidence that addresses the revised 
regulations.  VBA should also accomplish 
any additional development it deems 
necessary.

2.  VBA should readjudicate the veteran's 
claim in light of all of the evidence of 
record.  If the claim remains denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



